     Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 1 of 34




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

BEATRIZ BALL, LLC                                   CIVIL ACTION

VERSUS                                              NO. 18-10214-WBV-KWR

CARLOS BARBAGALLO, ET AL.                           SECTION: D (4)


              FINDINGS OF FACT and CONCLUSIONS OF LAW

I.     PROCEDURAL HISTORY

       This is a copyright and trademark infringement case concerning tableware

products. On October 31, 2018, Fabulous Pewterware, LLC, which is now known as

Beatriz Ball, LLC (hereafter, “Plaintiff”), filed a Complaint and Request for

Preliminary and Permanent Injunction in this Court against Barbagallo Company,

LLC d/b/a Pampa Bay and Carlos Barbagallo, asserting claims for: (1) copyright

infringement under the Copyright Act, 17 U.S.C. § 101, et seq.; (2) unfair competition

under § 43 of the Lanham Act, in the form of false designation or false advertising

under 15 U.S.C. § 1125(a) and dilution under 15 U.S.C. § 1125(c); and (3) violation of

Louisiana’s Unfair Trade Practices and Consumer Protection Law (“LUTPA”),

Louisiana R.S. 51:1401, et seq. (R. Doc. 1 at ¶¶ 39-52). Plaintiff alleges that Pampa

Bay and Barbagallo have marketed several lines of products that copy the look and

feel of Plaintiff’s “Organic Pearl” designs of tableware and constitute unauthorized

derivative works that infringe upon Plaintiff’s registered copyrights under 17 U.S.C.

§§ 101, 103. (Id. at ¶¶ 23-44).
    Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 2 of 34




      Plaintiff also asserts that the actions of Pampa Bay and Barbagallo in

knowingly copying Plaintiff’s designs constitute unfair competition under § 43(a) of

the Lanham Act, in the form of false designation of origin, false or misleading

description of fact, and/or false or misleading representation of fact likely to cause

confusion or mistake or to deceive as to the affiliation, connection, or association. (Id.

at ¶¶ 45-46). Specifically, Plaintiff alleges that its products are made in Mexico and

that Pampa Bay and Barbagallo have implied that their items are made in Argentina

when they are actually manufactured in China, which constitutes a false or

misleading representation of fact that can cause confusion or mistake as to the origin

of Pampa Bay’s products. (Id. at ¶ 47). Finally, Plaintiff asserts that Pampa Bay and

Barbagallo’s actions in knowingly copying Plaintiff’s designs constitutes an unfair or

deceptive method, act or practice in violation of the Louisiana Unfair Trade Practices

and Consumer Protection Law (“LUTPA”), La. R.S. 51:1401, et seq. (Id. at ¶¶ 51-52).

      Plaintiff asserts that it will suffer irreparable harm if Pampa Bay and

Barbagallo are not enjoined from marketing, distributing and selling designs that

infringe Plaintiff’s registered copyrights and that are likely to cause confusion as to

their origin. As such, Plaintiff seeks injunctive relief, prohibiting Pampa Bay and

Barbagallo from infringing Plaintiff’s copyrights and prohibiting Pampa Bay and

Barbagallo from engaging in acts likely to cause confusion as to the source of origin

of Pampa Bay’s products. Plaintiff also seeks a declaration that the copyright

infringements were willful under 17 U.S.C. § 504(c)(2), and further seeks damages

from the infringements and any violations of the LUTPA. Finally, Plaintiff seeks an
    Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 3 of 34




Order requiring the impoundment and destruction of all infringing goods in the

marketplace or under the control of Pampa Bay and/or Barbagallo, and of all plates,

molds, matrices or other articles by which such copies may be reproduced, pursuant

to 17 U.S.C. § 503(a).   (Id. at p. 18). The Complaint also includes a request for

attorney’s fees and costs under 17 U.S.C. § 505, 22 U.S.C. § 1117(a), and La. R.S.

51:1409. (Id. at pp. 17-18).

      Shortly thereafter, on December 6, 2018, Plaintiff filed a First Amended

Complaint and Request for Preliminary and Permanent Injunction (“First Amended

Complaint”), naming James E. Martin and Associates, Inc., an authorized sales

representative and authorized distributor of Pampa Bay, as an additional defendant.

(R. Doc. 4 at ¶ 7). On April 15, 2019, Plaintiff voluntarily dismissed Barbagallo and

James E. Martin and Associates, Inc., and voluntarily dismissed without prejudice

all of its claims for copyright infringement involving “Organic Pearl” copyright

applications that were pending before the United States Copyright Office. (R. Docs.

32 & 33). Prior to that dismissal, however, on February 12, 2019, Plaintiff had sought

leave to file a Second Amended Complaint against the three defendants (Carlos

Barbagallo, James E. Martin and Associates, Inc., and Barbagallo Company, LLC

d/b/a Pampa Bay) which motion was subsequently granted on May 13, 2019. (R. Docs.

21 & 36).

      Since Plaintiff moved for, and the Court granted, Plaintiff’s motion to dismiss

defendants Carlos Barbagallo and James E. Martin and Associates, Inc., the only

remaining defendant in the lawsuit following the filing of the Second Amended
    Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 4 of 34




Complaint is Barbagallo Company LLC d/b/a Pampa Bay (“Pampa Bay”). Plaintiff

asserts the following causes of action against Pampa Bay in the Second Amended

Complaint: (1) copyright infringement under 17 U.S.C. § 106; (2) unfair competition

under § 43 of the Lanham Act, in the form of false designation of origin in violation

of 15 U.S.C. § 1125(a)(1)(A), false advertising in violation of 15 U.S.C. § 1125(a)(1)(B),

and dilution in violation of 15 U.S.C. § 1125(c); and (3) violation of the Louisiana

Unfair Trade Practices Act, La. R.S. 51:1401, et seq. (R. Doc. 37 at pp. 30-39). On

November 27, 2019, the Court denied Pampa Bay’s Motion for Partial Summary

Judgment, seeking dismissal of Plaintiff’s claims for unfair competition under § 43 of

the Lanham Act, false advertising and dilution of Plaintiff’s alleged trade dress, and

alleged violations of the LUTPA. (R. Docs. 46 and 89).

      This matter was tried before the Court without a jury on December 2-4, 2019.

The Court has carefully considered the testimony of all of the witnesses and the

exhibits entered into evidence during the trial, as well as the record in this matter.

Pursuant to Rule 52 of the Federal Rules of Civil Procedure, the Court enters the

following Findings of Fact and Conclusions of Law. To the extent that any finding of

fact may be construed as a conclusion of law, the Court hereby adopts it as such. To

the extent that any conclusion of law may be construed as a finding of fact, the Court

adopts it as such.
      Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 5 of 34




II.      FINDINGS OF FACT

      A. Findings of Fact as to Count 1, Copyright Infringement.

      1. Beatriz Ball, LLC’s (“Plaintiff’s) tableware products are made of metal and are

         hand-crafted using a sand-casting method by skilled artisans working in

         factories located in Mexico. (R. Doc. 37 at ¶¶ 14-15; R. Docs. 48 & 52; Trial

         Testimony of Beatriz Ball, December 2, 2019).

      2. Barbagallo Company LLC d/b/a Pampa Bay (“Pampa Bay”) has been producing

         and selling its ceramic tableware products, which are made in China, since at

         least as early as 2016.

      3. Plaintiff alleges the Pampa Bay has infringed upon four of its registered

         copyrighted designs (the “Registered Copyrights”), namely:

          6127 ORGANIC nova pearl oval tray   REGISTERED        VA-1-638-          2006
               (md)                                             637
          6792 ORGANIC PEARL Kristi rect      REGISTERED        VA-1-928-          2014
               tray w/handles (Ig)                              830
          6370 Organic Pearl quad dip         REGISTERED        VA-1-714-          2010
                                                                656
          6793 ORGANIC PEARL sauce bowl       REGISTERED        VA-1-928-          2014
                                                                829

         (R. Doc. 37-1 at p. 1).

      4. The Copyright Registration Certificate for VA-1-638-637, ORGANIC nova

         pearl oval tray (Trial Exhibit 1), identifies the following relevant information:

         “Author”                   “Beatriz Ball”
         “Author Created” work      “sculpture/3 D artwork”
         “work made for hire”       “No”
         “Copyright Claimant”       “Beatriz Ball Collection”
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 6 of 34




5. The Copyright Registration Certificate for VA-1-928-830, ORGANIC PEARL

   Kristi rect. tray w/handles (Trial Exhibit 3), identifies the following relevant

   information:

   “Author”                   “Beatriz Ball Collection”
   “Author Created” work      “sculpture”
   “work made for hire”       “Yes”
   “Copyright Claimant”       “Beatriz Ball Collection”


6. The Copyright Registration Certificate for VA-1-714-656, Organic pearl quad

   dip (Trial Exhibit 4), identifies the following relevant information:

   “Author Created” work      “sculpture/3 D artwork”
   “Author”                   “Beatriz Ball Collection”
    “work made for hire”      “No”
   “Copyright Claimant”       “Beatriz Ball Collection”

7. The Copyright Registration Certificate for VA-1-928-829, ORGANIC PEARL

   sauce bowl (Trial Exhibit 2), identifies the following relevant information:

   “Author”                   “Beatriz Ball Collection”
   “Author Created” work      “sculpture”
   “work made for hire”       “Yes”
   “Copyright Claimant”       “Beatriz Ball Collection”

8. Each of the registered copyrights referenced above were issued by the United

   States Copyright Officer prior to the United States Supreme Court’s ruling on

   March 22, 2017 in Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S.Ct. 1002,

   197 L.Ed.2d 354 (2017). (R. Doc. 37-1 at p. 1).

9. By letter dated July 12, 2017, the United States Copyright Office denied

   Plaintiff’s pending copyright applications and refused to register the other

   alleged copyrights that form the basis of Plaintiff’s copyright infringement

   claims (the “Refused Copyrights”), finding that the submitted products were
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 7 of 34




   “useful articles” under 17 U.S.C. § 101 and, therefore, were legally ineligible

   for copyright protection and registration. (Trial Exhibit 7; R. Doc. 37-1 at p.

   14).

10. Those products which were refused copyrights and found to be useful items by

   the United States Copyright Office include the following:

             PEARL denisse oval bowl centerpiece
             SOHO spiral dip
             SOHO brooklyn long rect platter
             VENTO sasha pyrex casserole 9 x 13
             ORGANIC PEARL diana bowl (md)
             VENTO rebecca md bowl w/ handles
             PEDESTAL Soho oval tray (sm)
             SOHO arden tiled bowl (md)
             SOHO arden tiled bowl (sm)
             ORGANIC PEARL rect tray (md)
             PEDESTAL VENTO Alex bowl (md)
             G&G VENTO Petit Tray
             G&G PEARL Petit Tray
             SOHO oval bowl (xlg)
             SOHO round bowl (mini)
             SOHO jean bowl (md)
             SOHO mari spoon (mini)


(Trial Exhibit 7 at p. 2).

11. Plaintiff had applied for copyright registrations with the Copyright Office of

   all of the Refused Copyrights during the first quarter of 2017. (R. Doc. 37-1 at

   p. 14).

12. Circular 40, issued by the United States Copyright Office and entitled

   “Copyright Registration for Pictorial, Graphic and Sculptural Works,”
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 8 of 34




   provides, in relevant part (Trial Exhibit 131):

         Copyright protection for an original work of authorship does not extend
         to
         • Ideas, concepts, discoveries, principles
         • Familiar symbols or designs
         • Mere variations of typographic ornamentation, lettering, or coloring

         ****

         Useful Articles
         A “useful article” is an article having an intrinsic utilitarian
         function that is not merely to portray the appearance of the article
         or to convey information. Examples are clothing, furniture,
         machinery, dinnerware, and lighting fixtures. An article that is
         normally part of a useful article may itself be a useful article – an
         ornamental wheel cover on a vehicle, for example.
         Copyright does not protect the mechanical or utilitarian aspects
         of such works of craftmanship. It may, however, protect any
         pictorial, graphic, or sculptural authorship that can be identified
         separately from the utilitarian aspects of an object. Thus a useful
         article may have both copyrightable and uncopyrightable
         features. For example, a carving on the back of a chair or a floral
         relief design on silver flatware could be protected by copyright,
         but the design of the chair or flatware itself could not.

         ****

         Copyright in a work that portrays a useful article extends only to
         the artistic expression of the author of the pictorial, graphic, or
         sculptural work. It does not extend to the design of the article
         that is portrayed. For example, a drawing or photograph of an
         automobile or a dress design may be copy-righted, but that does
         not give the artist or photographer the exclusive right to make
         automobiles or dresses of the same design.


13. On October 30, 2018, the day before the Complaint was filed in this case,

   Beatriz Ball, individually and on behalf of the Beatriz Ball Collection, executed
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 9 of 34




   a Copyright Assignment (the “Assignment”), which provides the following:

       This Copyright Assignment (“Assignment”) is dated and effective as of the
       30th day of October 2018 by and between Beatriz Ball individually and on
       behalf of the Beatriz Ball Collection (“Assignor”) and Fabulous Pewterware
       LLC (“Assignee”), a Louisiana limited liability company.
       For good and valuable consideration, the receipt and adequacy of which are
       hereby acknowledged, the parties to this Agreement, intending to be legally
       bound, agree as follows:

       1. Assignment. Assignor hereby irrevocably conveys, transfers, and
          assigns to Assignee, and Assignee hereby accepts, all of Assignor’s ri ght,
          title, and interest in and to any and all copyrights, whether registered
          or not and whether or not applications have been filed with the United
          States Copyright Office or any other governmental body. This
          assignment expressly includes any and all rights associated with those
          copyrights.
       2. Succession and Assigns. This Assignment shall be binding upon and
          shall inure to the benefit of the parties and their respective successors,
          heirs, and assigns.

   (Trial Exhibit 5).

14. The Assignment does not include language explicitly transferring causes of

   action for prior infringements from Beatriz Ball to Fabulous Pewterware, LLC.

   (Id.).

15. Although the Complaint and the Second Amended Complaint were filed by

   Fabulous Pewterware, LLC (R. Docs. 1, 37), the Court granted Fabulous

   Pewterware, LLC’s motion to change party name on October 2, 2019, changing

   the name of the plaintiff in this case from “Fabulous Pewterware, LLC” to

   “Beatriz Ball, LLC.” (R. Docs. 48, 52.).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 10 of 34




B. Findings of Fact as to Count 2, Unfair Competition under § 43 of the
   Lanham Act, including False Designation and Unfair Competition in
   violation of 15 U.S.C. § 1125 (a)(1)(A), False Advertising in violation of
   15 U.S.C. § 1125 (a)(1)(B), and Dilution in violation of 15 U.S.C. § 1125
   (c).

1. Plaintiff claims its Organic Pearl trade dress as the basis for its Lanham Act

   claim. (R. Doc. 87, pp. 5-6).

2. Specifically, Plaintiff identifies its protected “trade dress” in the “Organic

   Pearl” products as follows:

          Fabulous owns trademark rights to the “look and feel”—i.e., the
          trade dress—of the “Organic Pearl” collection (rights which will
          sometimes be referenced as “Organic Pearl trademarks”). The
          Organic Pearl trademark applies to tableware of hand-crafted
          and artisanal quality, such that each item in the collection will
          have individual variation because each is poured and polished by
          hand with each piece having undulating shape ornamented with
          rims of individually-formed clay bead, each intentionally having
          a slightly irregular shape and size accentuating their hand-made
          artisanal quality.


   (R. Doc. 37 at p. 8, ¶ 24).

3. Plaintiff’s alleged trade dress of the Organic Pearl collection is unregistered.

C. Findings of Fact as to Count 3, Violations of the Louisiana Unfair
   Trade Practices Act (LUTPA), La. R.S. 51:1401, et seq.

1. Plaintiff’s unfair trade practice claims are set forth in paragraph 152 of its

   Second Amended Complaint as follows:

          Pampa Bay, Barbagallo, and M&A’s actions—in knowingly
          copying the look and feel of the Organic Pearl trade dress, in
          marketing, distributing, and selling entire lines of look-alike
          products, in suggesting “Argentine” roots for goods made in
          China, in suggesting that Pampa Bay’s “Verona,” “Salerno,”
          “Golden Salerno,” and “Monaco” product are the result of
          plaintiffs design work, in mislabeling (or failing to label) Pampa
          Bay products with their country of origin, and in copying the look
   Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 11 of 34




             and feel and marketing of the Beatriz Ball Collection—all
             constitute unfair or deceptive methods, acts, or practices in
             violation of the Louisiana Unfair Trade Practices in violation of
             the Louisiana Unfair Trade Practices and Consumer Protection
             Law (“LUTPA”), LSA R.S. 51§1401 et seq to the detriment of
             Fabulous.

       (R. Doc. 37 at pp. 38-39, ¶ 152).

   2. Plaintiff claims that Pampa Bay knowingly copied Plaintiff’s alleged trade

       dress in violation of the LUTPA.

   3. Plaintiff further claims that Pampa Bay has falsely advertised its products by

       suggesting they were made in Argentina, when they were made in China.

   4. The Court finds that Plaintiff has failed to prove any violation of the Louisiana

       Unfair Trade Practices Act.

III.   CONCLUSIONS OF LAW

       A. Jurisdiction and Venue

       The Court has original jurisdiction over Plaintiff’s copyright claims (Count 1)

and Lanham Act claims (Count 2) under 28 U.S.C. §§ 1331 and 1338. As such, the

Court may exercise supplemental jurisdiction over Plaintiff’s state law claims

brought under the Louisiana Unfair Trade Practices and Consumer Protection Act

(“LUTPA”) (Count 3), pursuant to 28 U.S.C. § 1367.

       B. Conclusions of Law as to Count 1 – Copyright Infringement.

   1. The Copyright Act, specifically 17 U.S.C. § 201, provides, in relevant part:

          (a) Initial Ownership.—Copyright in a work protected under
              this title vests initially in the author or authors of the work.
              The authors of a joint work are co-owners of copyright in
              the work.
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 12 of 34




      (b) Works Made for Hire.—In the case of a work made for hire,
          the employer or other person for whom the work was
          prepared is considered the author for purposes of this title,
          and, unless the parties have expressly agreed otherwise in
          a written instrument signed by them, owns all of the rights
          comprised in the copyright.

      (c) Contributions to Collective Works.—Copyright in each
          separate contribution to a collective work is distinct from
          copyright in the collective work as a whole, and vests
          initially in the author or the contribution. In the absence
          of an express transfer of the copyright or of any rights
          under it, the owner of copyright in the collective work is
          presumed to have acquired only the privilege of
          reproducing and distributing the contribution as part of
          that particular collective work, any revision of that
          collective work, and any later collective work in the same
          series.

      (d) Transfer of Ownership.—
      (1) The ownership of a copyright may be transferred in whole
          or in party by any means of conveyance or by operation of
          law, and may be bequeathed by will or pass as personal
          property by the applicable laws of intestate succession.

      (2) Any of the exclusive rights comprised in a copy right,
          including any subdivision of any of the rights specified by
          section 106, may be transferred as provided by clause (1)
          and owned separately. The owner of any particular
          exclusive right is entitled, to the extent of that right, to all
          of the protection and remedies accorded to the copyright
          owner by this title.

2. To prevail on a copyright infringement claim, a plaintiff must show: (1)

  ownership of a valid copyright; (2) factual copying; and (3) substantial

  similarity. Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783 F.3d

  527, 449 (5th Cir. 2015) (citation omitted).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 13 of 34




3. The first element of a copyright infringement claim is “ownership of a valid

   copyright.” Feist Publications, Inc. v. Rural Telephone Service Co., Inc., 499

   U.S. 340, 361, 111 S.Ct. 1282, 1296, 113 L.Ed.2d 358 (1991).

4. “(A) mere assignment of a copyright does not of itself transfer to the assignee

   any cause of action for infringements that occurred prior to the assignment.

   Unless the assignment of copyright contains language explicitly transferring

   causes of action for prior infringements, the assignee cannot maintain a suit

   for infringements which happened before the effective date of the assignment.”

   Prather v. Neva Paperbacks, 410 F.2d 698, 700 (5th Cir. 1969) (quoting DeSilva

   Constr. Corp. v. Herrald, 213 F. Supp. 184, 192 (M.D. Fla. 1962)).

5. “The words ‘right, title and interest’ in an assignment have been construed by

   the courts not to carry with it the right to sue for past trespass or

   infringement.”    Prather, 410 F.2d at 700 (quoting Kriger v. MacFadden

   Publications, Inc., 43 F. Supp. 170, 171-72 (S.D.N.Y. 1941)) (internal quotation

   marks omitted).

6. Beatriz Ball, LLC is not the author of any of the copyrighted works at issue in

   this case. Beatriz Ball, individually, and Beatriz Ball Collection are the

   authors of the copyrighted works. (Trial Exhibits 1-4). Beatriz Ball Collection

   is listed as the copyright claimant of the four copyrighted works in the

   Certificates of Registration. (Id.).

7. On October 30, 2018, the day before the Complaint was filed in this case,

   Beatriz Ball, individually, and on behalf of the Beatriz Ball Collection,
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 14 of 34




   executed the Assignment, assigning all of their “right, title and interest in and

   to any and all copyrights, whether registered or not and whether or not

   applications have been filed with the United States Copyright Office or any

   other governmental body” to Fabulous Pewterware, LLC. (Trial Exhibit 5).

8. The Assignment does not include language explicitly transferring to Fabulous

   Pewterware, LLC causes of action for prior infringements of the copyrights

   held by Beatriz Ball, individually, or Beatriz Ball Collection. (Id.).

9. As previously mentioned, Fabulous Pewterware, LLC changed its corporate

   name to Beatriz Ball, LLC in March 2019. (R. Doc. 48).

10. Because the Assignment does not contain language explicitly transferring

   causes of action for prior infringements from Beatriz Ball, individually, and

   Beatriz Ball Collection to Fabulous Pewterware, LLC, which is now known as

   Beatriz Ball, LLC, the Court finds that Beatriz Ball, LLC lacks legal standing

   to assert any copyright infringement claims against Pampa Bay that existed

   prior to or as of October 30, 2018, the date of the Assignment. Prather, 410

   F.2d at 700; Hacienda Records, L.P. v. Ramos, 718 Fed.Appx. 223, 233 (5th Cir.

   2018).

11. The alleged copyright infringements at the heart of this litigation occurred

   prior to October 30, 2018. (Trial Testimony of Beatriz Ball, December 2, 2019).

12. Accordingly, Beatriz Ball, LLC lacks standing to assert its claims for copyright

   infringement of VA-1-638-637, ORGANIC nova pearl oval tray (Trial Exhibit

   1), VA-1-928-830, ORGANIC PEARL Kristi rect. tray w/handles (Trial Exhibit
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 15 of 34




   3), A-1-714-656, Organic pearl quad dip (Trial Exhibit 4), VA-1-928-829,

   ORGANIC PEARL sauce bowl (Trial Exhibit 2), which claims must be

   dismissed.

13. Because the Court finds that Plaintiff lacks standing, it need not determine

   whether there was any copyright violation.


   C. Conclusions of Law as to Count 2— Unfair Competition under § 43
      of the Lanham Act, In the Form of False Designation of Origin in
      Violation of 15 U.S.C. § 1125(a)(1)(A), False Advertising in Violation
      of 15 U.S.C. § 1125(a)(1)(B), and Dilution in Violation of 15 U.S.C. §
      1125(c).

1. In its Second Amended Complaint, Plaintiff asserts three claims under § 43(a)

   of the Lanham Act, 15 U.S.C. § 1125. First, Plaintiff asserts a claim for unfair

   competition in the form of false designation of origin, false or misleading

   description of fact, and/or false or misleading representation of fact likely to

   cause confusion or mistake or deceive as to the affiliation, connection, or

   association of Pampa Bay’s products, in violation of 15 U.S.C. § 1125(a)(1)(A).

   (R. Doc. 37 at pp. 32-35). Plaintiff then asserts a claim for false and deceptive

   advertising, in violation of 15 U.S.C. § 1125(a)(1)(B).          (Id. at pp. 35-37).

   Plaintiff further asserts a claim for dilution, in violation of § 43 of the Lanham

   Act, 15 U.S.C. § 1125(c)(1) and (c)(2)(C). (Id. at pp. 37-38).

2. Section 43(a) of the Lanham Act creates a cause of action for trade dress

   infringement. Chevron Chemical Co. v. Voluntary Purchasing Groups, Inc.,

   659 F.2d 695, 700-01 (5th Cir. 1981).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 16 of 34




3. Plaintiff asserts that its Organic Pearl trade dress is the basis for its Lanham

   Act claims of trade dress infringement against Pampa Bay. (R. Doc. 87 at pp.

   5-7, ¶¶ 3 & 8).

4. The Lanham Act, in § 43(a), gives a producer a cause of action for the use by

   any person of “any word, term, name, symbol, or device, or any combination

   thereof . . . which . . . is likely to cause confusion . . . as to the origin,

   sponsorship, or approval of his or her goods . . . .” Wal-Mart Stores, Inc. v.

   Samara Brothers, 529 U.S. 205, 216, 120 S.Ct. 1339, 1342, 146 L.Ed.2d 182

   (2000).

5. Trade dress “refers to the total image and overall appearance of a produc t and

   may include features such as the size, shape, color, color combinations,

   textures, graphics, and even sales techniques that characterize a particular

   product.” Laney Chiropractic and Sports Therapy, P.A. v. Nationwide Mutual

   Ins. Co., 866 F.3d 254, 261 (5th Cir. 2017) (quoting Test Masters Educ. Servs.,

   v. State Farm Lloyds, 791 F.3d 561, 565 (5th Cir. 2015)) (internal quotation

   marks omitted).

6. “Trade dress protection extends only to incidental, arbitrary or ornamental

   product features which identify the source of the product.”         Eppendorf-

   Netheler-Hinz GMBH v. Ritter GMBH, 289 F.3d 351, 355 (5th Cir. 2002). “Put

   another way, trade dress protects the distinctive look of the product, not the

   functional product itself.” Laney Chiropractic and Sports Therapy, P.A., 866

   F.3d at 261 (citing Eppendorf-Netheler-Hinz GMBH, 289 F.3d at 355).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 17 of 34




7. To prevail on its trade dress infringement claim, Plaintiff must prove : (1) that

   its trade dress qualifies for protection; and (2) that the trade dress has been

   infringed by demonstrating a likelihood of confusion in the minds of potential

   consumers. Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 235

   (5th Cir. 2010) (citations omitted); TWTB, Inc. v. Rampick, 152 F. Supp. 3d

   549, 572 (E.D. La. 2016) (citing Taco Cabana Int’l, Inc. v. Two Pesos, Inc., 932

   F.2d 1113, 1117-18 (5th Cir. 1991)).

8. To qualify for trade dress protection, the product must either be inherently

   distinctive, meaning its intrinsic nature serves to identify a particular source,

   or it must have developed a secondary meaning, which occurs when, in the

   minds of the public, the primary significance of a mark is to identify the source

   of the product rather than the product itself. Amazing Spaces, Inc. v. Metro

   Mini Storage, 608 F.3d 225, 237 (5th Cir. 2010) (quoting Wal-Mart Stores, Inc.

   v. Samara Bros., Inc., 529 U.S. 205, 210-11, 120 S.Ct. 1339, 146 L.Ed.2d 182

   (2000)) (internal quotation marks omitted).

9. The Court previously determined that Plaintiff’s alleged trade dress of the

   Organic Pearl collection is unregistered. (See, Section II(B) at p. 10, ¶ 3,

   supra).

10. Plaintiff acknowledges that, “The plaintiff asserting unregistered ‘trade d ress’

   to product design (as in the case here) must always prove that the claimed

   trade dress has acquired ‘secondary meaning.’”        (R. Doc. 87 at p. 8, ¶ 13
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 18 of 34




   (quoting Wal-Mart Stores, Inc. v. Samara Brothers, Inc., 529 U.S. 205, 216, 120

   S.Ct. 1339, 146 L.Ed.2d 182 (2000)).

11. In Samara Brothers, Inc., the Supreme Court held that, “design, like color, is

   not inherently distinctive.” 529 U.S. at 212, 120 S.Ct. at 1344. The Supreme

   Court ultimately concluded that, “[I]n an action for infringement of

   unregistered trade dress under § 43(a) of the Lanham Act, a product’s design

   is distinctive, and therefore protectible, only upon a showing by the plaintiff of

   secondary meaning.” 529 U.S. at 216, 120 S.Ct. at 1346.

12. Thus, in order to prevail on its Lanham Act claims, Plaintiff must establish

   that its trade dress in the Organic Pearl collection acquired secondary

   meaning. Bd. of Supervisors of LA State University v. Smack Apparel Co., 438

   F. Supp. 2d 653, 658 (E.D. La. 2006) (quoting Vision Ctr. v. Opticks, Inc., 596

   F.2d 111, 118 (5th Cir. 1979)) (internal quotation marks omitted).

13. Secondary meaning is acquired when, “in the minds of the public, the primary

   significance of a product feature . . . is to identify the source of the product

   rather than the product itself.” Inwood Laboratories, Inc. v. Ives Laboratories,

   Inc., 456 U.S. 844, 850-51, n.11, 102 S. Ct. 2182, 2186-87, n.11, 72 L.Ed.2d 606

   (1982) (citation omitted).

14. The burden of demonstrating secondary meaning “is substantial and requires

   a high degree of proof.” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559,

   567 (5th Cir. 2005) (citations omitted).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 19 of 34




15. “Because the primary element of secondary meaning is a mental association in

   buyer[s’] minds between the alleged mark and a single source of the product,

   the determination whether a mark or dress has acquired secondary meaning

   is primarily an empirical inquiry.”      Amazing Spaces, Inc. v. Metro Mini

   Storage, 608 F.3d 225, 248 (5th Cir. 2010) (quoting Sunbeam Prods., Inc. v. W.

   Bend Co., 123 F.3d 246, 253 (5th Cir. 1997)) (internal quotation marks

   omitted).

16. In the context of trade dress, the Fifth Circuit has articulated seven factors to

   consider in determining whether secondary meaning has been shown:

          (1) length and manner of use of the mark or trade dress, (2)
          volume of sales, (3) amount and manner of advertising, (4)
          nature of use of the mark or trade dress in newspapers and
          magazines, (5) consumer-survey evidence, (6) direct
          consumer testimony, and (7) the defendant’s intent in
          copying the trade dress.

   Amazing Spaces, Inc., 608 F.3d at 248 (quoting Bd. of Supervisors for La. State

   Univ. Agric. and Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 476 (5th Cir.

   2008)) (internal quotation marks omitted).

17. The seven factors set out above in combination may show that consumers

   consider a mark to be an indicator of source even if each factor alone would not

   prove secondary meaning.       Smack Apparel Co., 550 F.3d at 476 (citation

   omitted).

18. Regarding the first factor, length and manner of use of the mark or trade dress,

   Plaintiff has provided evidence through the testimony of Beatriz Ball that
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 20 of 34




   Plaintiff has been creating the Organic Pearl collection since approximately

   2004 or 2005. (See, Trial Testimony of Beatriz Ball, December 2, 2019).

19. Beatriz Ball further testified that the Organic Pearl collection was a “super

   popular collection” that has been used on numerous products in her collection

   since that time. (Id.).

20. The Court finds the testimony of Ms. Ball credible, and admirable, regarding

   her recitation of her background and hands-on development of her business

   and products. Thus, the Court finds that the first factor, the length and

   manner of use of the trade dress, weighs in favor of finding Plaintiff’s trade

   dress acquired secondary meaning. If the inquiry were to end here, the result

   might be different. However, the Court is required to apply existing law and

   consider the remaining factors espoused by the Fifth Circuit in order to

   determine whether secondary meaning has been proven.

21. Regarding the second factor, volume of sales, the only evidence introduced by

   Plaintiff was a half-page chart that purported to show the total sales of

   Plaintiff’s products from 2009 through September 2019 (i.e., prior to trial).

   (See, Trial Exhibit 61). While Plaintiff introduced evidence of its total volume

   of sales, it did not introduce any evidence regarding the volume of sales

   attributable to the Organic Pearl collection, which is the subject of the trade

   dress claims. As such, the Court finds that the second factor weighs against

   finding that Plaintiff’s trade dress acquired secondary meaning.
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 21 of 34




22. Regarding the third factor, amount and manner of advertising, Plaintiff admits

   that it does not track advertising by collection. (See, R. Doc. 55 at pp. 12-13).

23. While Plaintiff provided evidence that it spent an average of over half a million

   dollars in advertising each year for the past five years, that amount includes

   indirect expenses, including showroom rent, consultant fees, and marketing

   fees. (Id. at p. 13).

24. The evidence shows that in the past five years, Plaintiff’s direct advertising

   costs ranged from a high of $117,575 in 2018 to a low of $36,067 in 2015. (See,

   Trial Exhibit 124).

25. Plaintiff also introduced evidence that the Organic Pearl collection features in

   every type of advertising conducted by Plaintiff, including websites, social

   media, and print advertisements in various forms. (R. Doc. 55 at pp 12-13).

26. Although the advertisements introduced into evidence include photographs of

   pieces from the Organic Pearl collection, the Organic Pearl collection is not

   featured in every advertisement and is often featured in conjunction with

   pieces from other Beatriz Ball collections.      Almost all, if not all, of the

   advertisements specifically reference “Beatriz Ball.” (See, Trial Exhibits 110-

   114, 116, & 119-121).

27. While Plaintiff has shown a wide manner of advertising of the Organic Pearl

   collection, the first portion of this factor, it has not introduced any evidence

   regarding the amount spent on the Organic Pearl collection adver tising, the
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 22 of 34




   second portion of this factor. Thus, the third factor is either neutral or weighs

   against finding Plaintiff’s trade dress acquired secondary meaning.

28. The fourth factor, the nature of use of the mark or trade dress in newspapers

   and magazines, also weighs against a finding of secondary meaning. While

   many of Plaintiff’s advertisements introduced into evidence showcase pieces

   from the Organic Pearl collection, very few of the advertisements reference the

   collection by name and just as many advertisements highlight Beatriz Ball

   pieces from other collections. (See, Trial Exhibits 110-114, 116, & 119-121).

29. The Court finds that the evidence provided by Plaintiff establishes general

   advertising and marketing efforts to promote “Beatriz Ball” and to generally

   promote and advertise Plaintiff’s numerous product lines, including the

   Organic Pearl product line. Plaintiff, however, offers no evidence of any

   advertising directed towards the promotion of its alleged trade dress.

   Accordingly, the Court finds that the fourth factor weighs against finding

   Plaintiff’s trade dress acquired secondary meaning.

30. Turning to the fifth factor, consumer survey evidence, Plaintiff has failed to

   provide any consumer survey evidence whatsoever.

31. The Fifth Circuit has “consistently expressed a preference for ‘an objective

   survey of the public’s perception of’ the mark at issue,” and has recognized that,

   “The authorities are in agreement that survey evidence is the most direct and

   persuasive way of establishing secondary meaning.” Amazing Spaces, Inc. v.

   Metro Mini Storage, 608 F.3d 225, 248 (5th Cir. 2010) (quoting Vision Ctr. v.
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 23 of 34




   Opticks, Inc., 596 F.2d 111, 119 (5th Cir. 1980); Sno-Wizard Mfg., Inc. v.

   Eisemann Prods. Co., 791 F.2d 423, 427 (5th Cir. 1986)) (internal quotation

   marks omitted).

32. Because Plaintiff has failed to provide any consumer survey evidence , the

   Court finds that the fifth factor weighs against finding Plaintiff’s trade dress

   acquired secondary meaning.

33. Regarding the sixth factor, direct consumer testimony, Plaintiff has likewise

   failed to provide any direct consumer testimony to support a finding that its

   trade dress acquired secondary meaning. Plaintiff provided the testimony of

   Kelli Johns, the corporate sales director for Beatriz Ball, who testified that she

   had once confused Pampa Bay products for Beatriz Ball products while in

   Michigan assisting a sales representative. (See, Trial Testimony of Kelli Johns,

   December 3, 2019). Ms. Johns also testified that she once witnessed a customer

   walk into a store and pick up a Pampa Bay product to match the customer’s

   existing pieces from the Beatriz Ball Organic Pearl collection. (Id.). While the

   Court found Ms. Johns’ testimony credible, Ms. Johns further testified that the

   customer eventually purchased the Pampa Bay product even after being

   advised that it was not a Beatriz Ball Organic Pearl product. (Id.). The Court,

   therefore, does not find that this testimony supports a finding that Plaintiff’s

   trade dress acquired secondary meaning.

34. Plaintiff also provided the testimony of Orlando Cancel, a sales representative

   for Beatriz Ball, who testified that corporate buyers have requested fulfillment
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 24 of 34




   of Pampa Bay products from him as a Beatriz Ball representative because

   “they simply get confused.” (See, Trial Testimony of Orlando Cancel, December

   3, 2019).   Mr. Cancel further testified that, “There is a big difference in

   quality,” as well as craftsmanship, between Beatriz Ball products and Pampa

   Bay products, which he testified is evident in “the materials, the color, the

   design aesthetic. There is a difference.” (Id.). The Court finds the testimony

   of Mr. Cancel credible, but not persuasive as to direct consumer testimony of

   confusion of the alleged trade dress. In fact, the Court finds this testimony

   relevant to the seventh factor as well. Thus, the sixth factor weighs against

   finding Plaintiff’s trade dress acquired secondary meaning.

35. As for the seventh factor, Pampa Bay’s intent in copying the trade dress,

   Plaintiff has failed to provide any evidence of direct copying by Pampa Bay.

   Instead, Plaintiff admittedly relies on “the identical copying [which] could not

   have been the product of accident and defendant submitted no evidence of its

   independent development of any of the accused designs.” (R. Doc. 87 at p. 10,

   ¶ 23).

36. The Court notes that the evidence introduced during the trial included tabletop

   pieces from several other manufacturers not named in the lawsuit, which

   incorporate the alleged trade dress and are very similar to both Beatriz Ball’s

   Organic Pearl collection and Pampa Bay’s products. (See, Trial Testimony of

   Beatriz Ball, December 2, 2019; Trial Testimony of Carlos Barbagallo,

   December 4, 2019; Trial Exhibits 91, 98-105). The Court finds this evidence
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 25 of 34




   demonstrates that within the tableware industry, there are numerous

   tableware products sold by various other manufacturers and/or retailers that

   include an “undulating shape” and “slightly irregular” beading similar to

   products sold by Pampa Pay and to the trade dress designs allegedly owned by

   Plaintiff. (See, Trial Exhibits 91-105; R. Doc. 46-1 at pp. 2-3). The Court

   further finds that this evidence shows widespread use of the alleged trade

   dress in the tabletop industry.     This evidence is relevant to factor seven

   because it refutes Plaintiff’s claims that the similarity alone between Pampa

   Bay products and Beatriz Ball products supports a finding of direct copying.

37. Additionally, Plaintiff admits in its Second Amended Complaint that beaded

   trim is commonly used on tableware throughout the tableware industry,

   asserting that, “Beaded trim is common for tableware and in the decorative

   arts, but the Organic Pearl trademark is not common either for tableware or

   the decorative arts generally.” (R. Doc. 37 at p. 8, ¶ 25).

38. Regarding the seventh factor, the Court also notes the testimony of Orlando

   Cancel, a sales representative for Beatriz Ball, who testified that, “There is a

   big difference in quality,” as well as craftsmanship, between Beatriz Ball

   products and Pampa Bay products, which he testified is evident in “the

   materials, the color, the design aesthetic. There is a difference.” (Trial

   Testimony of Orlando Cancel, December 3, 2019).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 26 of 34




39. The Court finds that the above evidence establishes that the seventh factor,

   Pampa Bay’s intent in copying the trade dress, weighs against finding

   Plaintiff’s trade dress acquired secondary meaning.

40. Based on the foregoing analysis, the Court finds that a majority of the factors

   set forth by the Fifth Circuit for determining whether secondary meaning has

   been shown weigh against finding that Plaintiff’s trade dress acquired

   secondary meaning. Thus, Plaintiff has failed to carry its substantial burden

   of proving by a “high degree of proof” that its trade dress acquired a secondary

   meaning. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 567 (5th Cir.

   2005) (citations omitted).

41. As previously discussed, the Supreme Court has made clear that absent proof

   of secondary meaning, an unregistered trade dress in product design is not

   distinctive and, therefore, is not protectible under § 43(a) of the Lanham Act.

   Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205, 216, 120 S.Ct. 1339,

   1346, 146 L.Ed.2d 182 (2000); Blue Bell Bio-Medical v. Cin-Bad, Inc., 864 F.2d

   1253, 1256 (5th Cir. 1989).

42. Because Plaintiff’s unregistered trade dress in the Organic Pearl collection has

   not acquired secondary meaning, it is not protectible under § 43(a) of the

   Lanham Act. Accordingly, the Court need not determine whether Plaintiff’s

   trade dress has been infringed under § 43(a) of the Lanham Act through false

   designation of origin, false advertising or dilution. See, Samar Bros., Inc., 529

   U.S. at 216, 120 S.Ct. at 1346; Blue Bell Bio-Medical, 864 F.2d at 1256.
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 27 of 34




43. The Court concludes that Plaintiff has failed to establish that Pampa Bay has

   violated § 43(a) of the Lanham.

   D. Conclusions of Law as to Count 3 – Violations of the Louisiana
      Unfair Trade Practices Act (LUTPA), La. R.S. 51:1401, et seq.

1. Plaintiff further asserts that Pampa Bay’s actions violated the Louisiana

   Unfair Trade Practices and Consumer Protection Law (“LUTPA”), La. R.S.

   51:1401, et seq. (R. Doc. 37 at ¶ 152). Plaintiff alleges the following:

         Pampa Bay, Barbagallo, and M&A’s actions—in knowingly
         copying the look and feel of the Organic Pearl trade dress, in
         marketing, distributing, and selling entire lines of look-alike
         products, in suggesting “Argentine” roots for goods made in
         China, in suggesting that Pampa Bay’s “Verona,” “Salerno,”
         “Golden Salerno,” and “Monaco” product are the result of
         plaintiffs design work, in mislabeling (or failing to label) Pampa
         Bay products with their country of origin, and in copying the look
         and feel and marketing of the Beatriz Ball Collection—all
         constitute unfair or deceptive methods, acts, or practices in
         violation of the Louisiana Unfair Trade Practices in violation of
         the Louisiana Unfair Trade Practices and Consumer Protection
         Law (“LUTPA”), LSA R.S. 51§1401 et seq to the detriment of
         Fabulous.

(Id.).

2. The elements of a cause action under the LUTPA are: (1) an unfair or deceptive

   trade practice declared unlawful; (2) that impacts a consumer, business

   competitor or other person to whom the statute grants a private right of action;

   (3) which has caused ascertainable loss. Who Dat Yat LLC v. Who Dat? Inc.,

   Civ. A. No. 10-1333, 2011 WL 39043, at *3 (E.D. La. Jan. 4, 2011).

3. “Further, federal courts have treated the requirements of the LUTPA as

   mirroring the Lanham Act, which avoids the federal courts having to apply two
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 28 of 34




   different analyses to Lanham-Act [sic] and LUTPA claims.” Id, Civ. A. No. 10-

   1333, 2011 WL 39043 at *3.

4. As previously discussed, § 43(a) of the Lanham Act addresses various forms of

   unfair competition and provides as follows:

         (1) Any person who, on or in connection with any goods or
         services, or any container for goods, uses in commerce any
         word, term, name, symbol, or device, or any combination
         thereof, or any false designation of origin, false or
         misleading description of fact, or false or misleading
         representation of fact, which—
               (A) is likely to cause confusion, or to cause mistake,
               or to deceive as to the affiliation, connection, or
               association of such person with another person, or as
               to the origin, sponsorship, or approval of his or her
               goods, services, or commercial activities by another
               person, or
               (B) in commercial advertising or promotion,
               misrepresents the nature, characteristics, qualities,
               or geographic origin of his or her or another person's
               goods, services, or commercial activities,

         shall be liable in a civil action by any person who believes
         that he or she is or is likely to be damaged by such act.

   15 U.S.C. § 1125(a).

5. The Supreme Court has clarified that 15 U.S.C. § 1125 (a) is “one of the few

   provisions that goes beyond trademark protection,” providing “a remedy

   against a person who used in commerce either ‘a false designation of origin, or

   any false description or representation’ in connection with ‘any goods or

   services.’” Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28-

   29, 123 S.Ct. 2041, 2045, 156 L.Ed.2d 18 (2003).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 29 of 34




6. The Court has already found that Plaintiff did not bear its burden of proving

   that Pampa Bay intentionally and knowingly copied Plaintiff’s Organic Pearl

   collection. (See, Section II(C) at pp. 24-25, ¶¶ 35-38, supra). For the same

   reasons, the Court finds that Plaintiff’s allegation that Pampa Bay violated the

   LUTPA by knowingly copying the look and feel of Plaintiff’s Organic Pearl

   Collection lacks merit.

7. Plaintiff further claims that Pampa Bay has falsely advertised its products by

   suggesting that its goods have “Argentine roots” when they were actually made

   in China. (R. Doc. 37 at ¶ 152).

8. The Fifth Circuit has interpreted Section 43 of the Lanham Act as providing

   “protection against a ‘myriad of deceptive commercial practices,’ including

   false advertising or promotion.” Seven–Up Co. v. Coca–Cola Co., 86 F.3d 1379,

   1387 (5th Cir. 1996) (quoting Resource Developers v. Statue of Liberty–Ellis

   Island Found., 926 F.2d 134, 139 (2d Cir. 1991)).

9. A prima facie case of false advertising under Section 43(a) of the Lanham Act

   requires the plaintiff to establish:

         (1) A false or misleading statement of fact about a product;
         (2) Such statement either deceived, or had the capacity to
         deceive a substantial segment of potential consumers;
         (3) The deception is material, in that it is likely to influence
         the consumer’s purchasing decision;
         (4) The product is in interstate commerce; and
         (5) The plaintiff has been or is likely to be injured as a
         result of the statement at issue.

   Pizza Hut, Inc. v. Papa John’s Int’l., Inc., 227 F.3d 489 (5th Cir. 2000).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 30 of 34




10. The failure to prove the existence of any element of the prima facie case is fatal

   to the plaintiff’s claim. (Id.).

11. Here, Plaintiff alleges that Pampa Bay has falsely advertised its goods as

   unique designs, but which are the original designs of Beatriz Ball. (R. Doc. 37

   at ¶¶ 134-135).

12. The Court has already found that Plaintiff has failed to prove intentional

   copying of its products by Pampa Bay. (See, Section II(C) at pp. 24-25, ¶¶ 35-

   38, supra).

13. Plaintiff further alleges that Pampa Bay “falsely implied that Pampa Bay

   products originate in Argentina (as Fabulous’ items are in fact made in Mexico)

   while actually being manufactured in China.” (R. Doc. 37 at ¶ 138). The issue

   before the Court is whether these representations constitute violations of the

   LUTPA.

14. “In order to obtain monetary damages or equitable relief in the form of an

   injunction for a false advertising claim, a plaintiff must demonstrate that the

   commercial advertisement or promotion is either literally false, or if not

   literally false, that it is likely to mislead and confuse consumers.” Southern

   Snow Mfg. Co. v. Snow Wizard Holdings, Inc., 829 F. Supp. 2d 437, 445 (E.D.

   La. 2011) (citing Pizza Hut, Inc. v. Papa John’s Int’l, Inc., 227 F.3d 489, 495

   (5th Cir. 2000)).

15. With respect to materiality, when the advertising claim is shown to be literally

   false, the plaintiff need not introduce evidence on the issue of the impact the
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 31 of 34




   statements had on consumers. See, Castrol, Inc. v. Quaker State Corp., 977

   F.2d 57, 62 (2d Cir. 1992); Avila v. Rubin, 84 F.3d 222, 227 (7th Cir. 1996).

16. “On the other hand, if the statements at issue are either ambiguous or true but

   misleading, the plaintiff must present evidence of actual deception.” Pizza

   Hut, Inc., 227 F.3d at 497 (citing American Council of Certified Podiatric

   Physicians and Surgeons v. American Bd. Of Podiatric Surgery, Inc., 185 F.3d

   606, 616 (6th Cir. 1999); Johnson & Johnson v. Smithkline Beecham Corp., 960

   F.2d 294, 297 (2d Cir. 1992).

17. In support of its LUTPA claim for false advertising, Plaintiff points to the fact

   that Pampa Bay had previously made the following representations on its

   “About Us” page on its website:

          Pampa Bay History
          Our company, Pampa Bay was created in the heart of the
          Pampas grain belt, in Argentina. The Pampa region is
          peppered with Fine Lakes creating a spectacular landscape
          of different shades of green from the farms surrounded by
          the crystal blue water from the bay lake.
          There is a big window in the designer’s studio, where you
          can enjoy the breath taking view, which is consider [sic]
          one of the most inspirational of the world. Working on [sic]
          this environment our designers are constantly creating the
          most beautiful designs that this place could inspire. We
          are offering irresistible unique designs, best quality crafted
          by the best skilled artisan in the world.
          Our Argentinean charm was inherited from our Italian
          ancestors. Strongly influence [sic] by the European
          culture, Buenos Aires, the capital, is frequently referred to
          as the “Paris of South America.” Each and every design we
          create reflects a part of our culture, which is elegant and
          unique.

   (Trial Exhibit 84).
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 32 of 34




18. Pampa Bay does not sell directly to consumers from its website.          (Trial

   Testimony of Carlos Barbagallo, December 4, 2019). Plaintiff has provided no

   evidence to dispute the testimony of Carlos Barbagallo regarding this issue.

19. It is uncontroverted that Pampa Bay developed its website in approximately

   2008 and has not changed or modified the “About Us” page since its inception.

   (Trial Testimony of Carlos Barbagallo, December 4, 2019).

20. Carlos Barbagallo testified that he was born in Argentina and it was in

   Argentina that he began working in his father’s factories. Mr. Barbagallo

   further testified that he moved to the United States in 2001, began his Pampa

   Bay business, and began importing products from Argentina. Sometime in or

   around 2013 he began importing his products from China. He further testified

   that his products are now marked as either originating in China or the People’s

   Republic of China. (Trial Testimony of Carlos Barbagallo, December 4, 2019).

21. The Court finds that the statements on Pampa Bay’s “About Us” page on its

   website are, at best, either ambiguous or misleading.

22. Because Pampa Bay’s statements on its website are ambiguous or misleading,

   at best, Plaintiff must present evidence of actual deception to prevail on its

   LUTPA claim. See, Pizza Hut, Inc. v. Papa John’s Int’l, Inc., 227 F.3d 489, 497

   (5th Cir. 2000) (citations omitted); Who Dat Yat LLC v. Who Dat? Inc., Civ. A.

   No. 10-1333, 2011 WL 39043, at *3 (E.D. La. Jan. 4, 2011).

23. Turning to the factors set forth by the Fifth Circuit to determine whether

   Plaintiff has presented a prima facie case of false advertising under § 43(a) of
Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 33 of 34




   the Lanham Act and, therefore, the LUTPA, the Court finds that Plaintiff has

   failed to present evidence to support its LUTPA claim. Pizza Hut, Inc., 227

   F.3d at 495; Who Dat Yat LLC, Civ. A. No. 10-1333, 2011 WL 39043 at *3.

24. Plaintiff has provided no evidence whatsoever regarding any deception, nor

   has Plaintiff provided any evidence that the information on Pampa Bay’s

   “About Us” page was likely to mislead or confuse consumers.

25. Plaintiff has provided no evidence that any alleged false advertising by Pampa

   Bay influenced any consumer’s purchasing decision.

26. Plaintiff has provided no evidence regarding whether any consumers were

   aware of Pampa Bay’s website or its “About Us” page.

27. Finally, Plaintiff has failed to provide any evidence that it has been, or is likely

   to be, injured as a result of any alleged false advertising by Pampa Bay.

28. Based on the foregoing, the Court finds that Plaintiff has not established a

   prima facie case of false advertising under the LUTPA. Pizza Hut, Inc., 227

   F.3d at 495; Who Dat Yat LLC, Civ. A. No. 10-1333, 2011 WL 39043 at *3.

29. The Court further finds that even if Plaintiff had proved an unfair or deceptive

   trade practice regarding the country of origin of Pampa Bay products, Plaintiff

   has failed to establish any impact upon a consumer, business competitor or

   other person to whom the statute grants a private right of action or an

   ascertainable loss caused by any unfair or deceptive trade practice , as required

   under the LUTPA. Who Dat Yat LLC v. Who Dat? Inc., Civ. A. No. 10-1333,

   2011 WL 39043, at *3 (E.D. La. Jan. 4, 2011).
      Case 2:18-cv-10214-WBV-KWR Document 101 Filed 11/25/20 Page 34 of 34




      30. As such, the Court finds that Plaintiff has failed to prove that Pampa Bay has

         violated the LUTPA.

IV.      CONCLUSION

         The Court finds that plaintiff, Beatriz Ball, LLC, has failed to carry its burden

of proving that Barbagallo Company LLC d/b/a Pampa Bay (“Pampa Bay”) infringed

Plaintiff’s copyrights in certain designs in its Organic Pearl collection, that Pampa

Bay violated § 43(a) of the Lanham Act through false designation of origin, false origin

or dilution, or that Pampa Bay has violated the LUTPA. Accordingly, the Court finds

in favor of defendant, Barbagallo Company LLC d/b/a Pampa Bay, and against

plaintiff, Beatriz Ball, LLC, as to Counts One, Two, and Three in the Second Amended

Complaint.

         Pampa Bay shall have seven (7) days from the date of this judgment to file a

motion for attorney’s fees.      Additionally, Pampa Bay shall then have five (5)

business days from the date of the ruling on the motion for attorney’s fees to provide

the Court with a proposed Final Judgment that is commensurate with the Court’s

Findings of Fact and Conclusions of Law. Pampa Bay shall send the proposed Final

Judgment to the Court’s email address, efile-Vitter@laed.uscourts.gov.

         IT IS SO ORDERED.

         New Orleans, Louisiana, November 25, 2020.




                                          ______________________________
                                          WENDY B. VITTER
                                          United States District Judge
